DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  line 6-7, limitation “a section hollow chamber section” should be - -a second hollow chamber section- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 22, 24-26 is/are rejected under 35 U.S.C. 102(a)(b) as being anticipated by US 10,005,410 to Borghi.
Re Claim 17, Borghi discloses a bumper cross-member for a vehicle (118), comprising: an outer shell (124) and an inner shell (122) connected to the outer shell, and further having a cut-out section (136) which comprises at least one cut-out passing through the bumper cross-member in the x-direction (see figure 2A and 2E); wherein the bumper cross-member is divided in the z-direction thereof into at least three sections (see chambers in figure 2A), the at least three sections comprising a first hollow chamber section, a second hollow chamber section and the cut-out section (136), wherein the first hollow chamber section and the second hollow chamber section are separated by the cut-out section located therebetween (see figure 2E).   Re Claim 22, Borghi discloses wherein the bumper cross-member is composed of the outer shell and the inner shell (122, 124).  Re Claim 24, Borghi discloses wherein the outer shell and the 
Re Claim 26, Borghi discloses wherein the at least one cut-out (136) has a preferred direction that follows the longitudinal extension of the bumper cross-member (118).

Allowable Subject Matter
Claim 18-21, 23 and 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612